Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 04/22/2019. Claims 1-10 are pending in the case. All claims are examined and rejected accordingly.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by Freed et al. US PGPUB 20160261549 A1, Pub. Date: Sept.8, 2016 (hereinafter as Freed).
	
Regarding independent Claim 1, 
	Freed teaches a method for recalling a message (see Freed: FIG. 1A, [0026], illustrating a messaging recall system, e.g. system 100 that enables the recall of messages), comprising: 
receiving data from a first electronic device associated with a first user at a server ( see Freed : Fig.1A, [0031], Identifiers R, S, and T, once defined or computed, are used to process messages accordingly. Tracking identifier, T, is stored in the message and serves as a label for the message. In the event that a track command is to be performed, the secret identifier, S, is transmitted to a receiving server, such as submission server 120.”). See also Fig.2, [0055], stating that “At 260, the message client submits the message, along with the T, E, and F parameters to a submission server.”)
associating a unique identifier with the data (see Freed: Fig.1A, [0027]-[0028], “security labels (unique identifier) are unique to a sender and serve to verify the user, identify the i.e. R, S and T are the unique identifiers that are associated with the data)
sending the data associated with the unique identifier to a second electronic device associated with a second user from the server (see Freed: Fig.1B, [0042], “message that is created within a first messaging domain needs to be transported to a second messaging domain to arrive at a final destination.”, i.e. the message with unique identifier R, S and T are transmitted to the server to arrive second user or final destination )
storing the data and the unique identifier on the second electronic device (see Freed:  Fig.1B, [0043], “The original message is then transmitted to a second messaging domain, e.g., messaging domain 185. A server, such as server 190, receives the incoming message and performs any and all handling and routing operations needed to transmit the incoming message to the intended recipient. Although not shown, a number of other components may also form part of messaging domain 185, such as a message tracking server, a message queue, a message store, and the like”), See also Fig.3, [0059], illustrating the submission server receives and stores a message and any associated parameters (including T, E, and F).
receiving a recall request for the data from the first electronic device (see Freed: Fig.4, [0063], “the message client retrieves the saved R and E identifiers corresponding to the message to be recalled. Such identifiers would ideally have been stored by the message client when the message was originally submitted by the sender. Thereafter, at 420, the message client submits a recall command, along with the R and E identifiers, to the submission server to request a recall of the message. In the event that a message client  
identifying the unique identifier associated with the data (see Freed: Fig.4 , [0063], “Thereafter, at 420, the message client submits a recall command, along with the R and E identifiers, to the submission server to request a recall of the message. In the event that a message client wanted to submit a track command before a recall command (or instead of a recall command), the S identifier would be submitted along with the track command.”) 
sending a recall request for the data by the unique identifier to the second electronic device (see Freed: Fig.6A, [0078], “where a determination is made as to whether the recall of the message should be performed, despite the fact that a quiet recall cannot be performed. A recall of a message that has already been accessed, or for which a notification has already been sent, may nevertheless be desirable for administrative purposes… If the recall operation is to be performed, the process continues to 650.”)
deleting the data associated with the unique identifier from the second electronic device see Freed: Fig.6A, [0078], “If the recall operation is to be performed, the process continues to 650. At 650, the message is recalled (e.g., pulled from the recipient's account). Pulling a message may include operations such as deleting the message from the recipient's account, deleting information regarding the message, and so on. In addition, an indication is made that the recall of the message was successful.”). See also [0023] stating that   “A recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted).”

Regarding Claim 2, 
	Freed teaches all the limitations of claim 1. Freed teaches the method further comprising storing the data and the unique identifier on a memory location associated with the server (see Freed: Fig.1A,[0031], “Identifiers R, S, and T, once defined or computed, are used to process messages accordingly. Tracking identifier, T, is stored in the message and serves as a label for the message. In the event that a track command is to be performed, the secret identifier, S, is transmitted to a receiving server, such as submission server 120.”), and deleting the data associated with the unique identifier from the memory associated with the server (see Freed:  [0023],  “A recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted).” see also Fig.6A, [0078], stating “ If the recall operation is to be performed, the process continues to 650. At 650, the message is recalled (e.g., pulled from the recipient's account). Pulling a message may include operations such as deleting the message from the recipient's account, deleting information regarding the message, and so on. In addition, an indication is made that the recall of the message was successful.”)

Regarding Claim 3, 
	Freed teaches all the limitations of claim 1. Freed teaches the method further comprising storing the data and the unique identifier on the first electronic device, (see Freed: Fig.1, “[0027], “Message client 110 represents a client (e.g., such as an email client) that can be used by a user (e.g., sender) to generate and transmit messages to one or more recipients. In and deleting the data associated with the unique identifier from the first electronic device (see [0023], “recall of a message is a process by which the transmission of a message (e.g., an email message) intended for a recipient is cancelled (or, if the message has been delivered, the message is deleted). Such functionality is typically requested by the sender (e.g., the original creator) of the message, though other entities can exert such control (e.g., administrators, administrative software, or the like).”

Regarding Claim 4, 
	Freed teaches all the limitations of claim 1. Freed teaches the method further comprising displaying to the first user through a user interface of the first electronic device information associated with the data (see Freed: Fig.4, [0064], “the message client (user interface) retrieves the saved R and E identifiers corresponding to the message to be recalled. Such identifiers would ideally have been stored by the message client when the message was originally submitted by the sender. Thereafter, at 420, the message client submits a recall command, along with the R and E identifiers, to the submission server to request a recall of the message.”)

Regarding Claim 5, 
Freed teaches all the limitations of claim 4. Freed teaches the method further comprising receiving an input from the first user through the user interface indicating the data to be recalled (see Freed: [0064], “the message client submits a recall command ( input from the user), along with the R and E identifiers, to the submission server to request a recall of the message. In the event that a message client wanted to submit a track command before a recall command (or instead of a recall command), the S identifier would be submitted along with the track command”)

Regarding Claim 6, 
	Freed teaches all the limitations of claim 5. Freed teaches the method further comprising receiving a request to look up the unique identifier associated with the data to be recalled at the server (see Freed: Fig.5, [0070], “the server computes a tracking identifier, T, for the message at 530, if necessary, using the S identifier. In particular, T is computed by applying a second hash function to S. Once the T identifier has been calculated, status information for the message (e.g., status information within an entry in a status information database, as indexed by the T and E identifiers) is searched for at 540. Status information can include, for example, information regarding a location of a message, previous and future processing of the message, transmission/relay information for the message, information regarding whether the message has been transmitted to the recipient, information regarding whether the message has been accessed by the recipient, information regarding whether a notification regarding the message has been sent to the recipient, information regarding the last access time for a folder comprising the message, information regarding the priority level of the message, and so on.”)

Regarding Claim 7, 
	Freed teaches all the limitations of claim 6. Freed teaches the method further comprising returning from the server to the first electronic device the unique identifier associated with the data (see Fig.5, [0072], “if a matching entry is found, the process continues to 560. At 560, the status information is retrieved or accessed by the server. The server then attempts to recall the message, if possible, at 570, using the status information retrieved at 560 (and the R identifier, if necessary, such as when the message has been moved to a non-local but recall-capable domain). Details regarding the recall process can be seen with further regard to FIG. 6A and FIG. 6B. In some cases, a recall request may result in a successful recall. In other cases, however, a message may not be recalled if any portion of the message has been viewed by the recipient, or if the message has been transferred to another domain that does not support recall services. At 580, the result of the recall process is reported to the message client. At this point, the process of FIG. 5 ends.”)

Regarding Claim 8, 
	Freed teaches all the limitations of claim 1. Freed teaches the method further comprising associating a plurality of unique identifiers to a series of data received from the first electronic device at the server (see Freed: Fig.1A, [0028], “Message client recall module 115, if present, creates security labels for a message, upon creation, and prior to transmission. In the event that message client recall module 115 is not present, these same security labels can be performed by submission server 120, and more specifically by submission server recall  and sent to the second electronic device (see Freed: Fig.1, [0034], “Submission server 120 is a server that intakes messages created at message client 110. Submission server 120 receives, routes, delays (if appropriate), and/or cancels the transmission of messages. In the typical case, submission server 120 intakes a message and, typically, immediately routes the message to a recipient, or alternatively, routes the message to another component or domain that will then route the message to the recipient”

Regarding Claim9, 
	Freed teaches all the limitations of claim 8. Freed teaches the method wherein the plurality of unique identifiers is generated based on an association with the first user and the second user (see Freed: Fig.8, A, [0088], “message sent by the user, is then accepted at 820. Thereafter, the submission server will retrieve the U parameter (from the user's account information) and extract several properties related to the received message at 825. The message properties include, for example, a message identifier, M, and a date, D, pertaining to the message. In one embodiment, the M and D parameters are properties that are created and/or extracted from the message header and/or message content (e.g., using information such as the sender, recipient, subject, type, and/or size).”)

Regarding Claim10, 
	Freed teaches all the limitations of claim 8. Freed teaches the method wherein the plurality of unique identifiers are used in a recall request to delete the series of data sent from the first electronic device to the second electronic device (see Freed: Fig.6A, [0075], “functionality essentially cancels the transmission of the message to any further components, domains, and/or the recipient, deletes information associated with the message in the queue, and performs any other operations, as may be necessary. Thereafter, at 625, an indication of a successful recall is made. At this point, the recall process ends.”)

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US-20190325156-A1
DU; QIANG JASON
System And Method For Remotely Deleting Data From A Client Device
US-20170034106-A1
Donohue; Michael
Automated Message Recall From A Sender's Device
US-20120198233-A1
Henrique Barbosa Postal; Antonio
Method For Recalling A Message And Devices Thereof
US 20080317228 A1
Kay; Jeffrey B.
Message Recall Using Digital Rights Management
US 20100057869 A1
Stavrou; Angelos
Event Driven Email Revocation
US 9014343 B1
Peden; Mark Douglas
Recalling user-generated messages
US 6728714 B1
Doganata; Yurdaer N.
System and method for assigning unique identifier to deleted unopened original sender e-mail after delivery
US 20070286354 A1
Shaffer; Shmuel
Method and system for recalling voicemail messages

Daniels, David Lee
Universal recallable, erasable, secure and timed delivery email


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.W.S./Examiner, Art Unit 2177                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177